Citation Nr: 1341750	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  12-13 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1993.  He is the recipient of the Combat Action Ribbon.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In June 2010, the Veteran testified before a Decision Review Officer (DRO).  A transcript of the hearing is associated with the claims file.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file.  

The Board observes that the Veteran originally filed an informal claim for service connection for a sleep disorder, to include as secondary to Agent Orange exposure, in June 2003.  In a January 2004 rating decision, the RO denied service connection for a sleep disorder, to include as secondary to Agent Orange exposure.  The Veteran was informed of the rating decision, along with his appellate rights in a letter dated January 2004.  The Veteran did not appeal this rating action, and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  In December 2008, the Veteran filed an informal claim for service connection for sleep apnea.  In Velez v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when a veteran filed a claim for a nervous condition, this was not a new claim based on a distinctly diagnosed condition from a previously adjudicated claim for a stress disorder.  23 Vet. App. 199, 203 (2009).  The Court stated that, because the claims involved overlapping symptoms, the factual basis for the Veteran's claim was the same and thus distinguishable from the scenarios presented in Boggs and Ephraim.  See Boggs v. Peake, 520 F.3d 1330, 1334 (Fed. Cir. 2008) and Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims).

Given that the Veteran's sleep problem has been a common component of both the original claim in June 2003 and the current claim in December 2008, the Board concludes that this case is similar to the factual scenario presented in Velez.  Thus, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits, as is reflected by the characterization of the claim on the title page.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  Service connection for a sleep disorder, to include as secondary to Agent Orange exposure, was denied in a January 2004 rating decision.  The Veteran did not appeal the decision.   

2.  Evidence associated with the claims file since the January 2004 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea.  

3.  The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has sleep apnea that began during active duty or is related to an incident of service. 


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied entitlement to service connection for a sleep disorder, to include as secondary to Agent Orange, is final.   38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302(b), 20.1103 (2012).  

2.  The evidence received since the January 2004 rating decision is new and material, and the claim for service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).  

3.  The Veteran's sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

In light of the favorable decision as discussed below, discussion of the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

II.  Decision
New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  

At the time of the January 2004 rating decision, which denied service connection for a sleep disorder, to include as secondary to Agent Orange exposure, the evidence of record consisted of the Veteran's service treatment records, VA outpatient treatment records from July 2002 to June 2003, and private treatment records dated September 1998 to June 2003.  Service treatment records reflect no complaints, treatment, or diagnosis of a sleep disorder.  Upon discharge from service, the Veteran complained of tiredness, as reflected on his report of medical history dated March 1993.  At a June 2003 VA outpatient visit, the Veteran reported sleeping well at night but being somewhat fatigued the next day.  His wife was noted as informing the physician of the Veteran twitching at night, jumping in his sleep, snoring loudly, and having spells where he breathes very forcefully through his mouth like a "gasp."  He was assessed with disruptive sleep.  

The RO concluded that service connection for a sleep disorder, to include as secondary to Agent Orange exposure, was not warranted because the disorder is not one of the disorders listed under the presumption of service connection based on exposure to herbicides (Agent Orange).  The RO also determined that service connection for a sleep disorder on a direct basis was not warranted because there was no evidence of the disability being incurred in or aggravated by his military service.  The Veteran was notified of the denial in a January 2004 letter, including his appeal rights, and he did not appeal the decision.  Thus, it is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Board has reviewed the evidence of record and finds that the Veteran has submitted new and material evidence to reopen the claim of service connection for sleep apnea.  Since the January 2004 rating decision, the evidence received into the record includes VA outpatient treatment records from August 2001 to February 2009, private medical records dated March 2001 to April 2010, results from a July 2010 VA examination, private medical statements dated May 2010 and June 2010, lay statements from February 2010 to June 2010, and testimony from a June 2010 DRO hearing.  The Veteran testified at the June 2010 DRO hearing that he first noticed sleep problems in 1967, during his military service.  Although he admitted to initially receiving treatment for his sleep apnea in 2003, he has endured continuous sleep difficulties during and after his military service.  VA and private treatment records reflect a current diagnosis of obstructive sleep apnea.  The lay statements from fellow service buddies recall the Veteran's sleep problems while in service, and the statement from his wife discusses the Veteran's sleep habits and problems since their marriage in March 1981.  In July 2010, a VA examiner diagnosed the Veteran with obstructive sleep apnea, but determined that an opinion could not be offered as to the etiology of his disability because it would require speculation to state that the Veteran's sleep apnea began during his military service.  Finally, two private medical physicians conclude in May 2010 and June 2010 that the Veteran's sleep apnea began while he was on active duty, and the disability significantly predated the formal diagnosis in 2003.  

This evidence is new because it has not been previously submitted.  The Veteran is competent to describe observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, his DRO hearing testimony is presumed credible for the limited purpose of reopening his claim.  Justus, 3 Vet. App. at 513.  The private medical records, VA outpatient treatment records, the VA examination report, and private medical opinions are material because they relate to the fact he has a current disability for the claimed disorder.  More importantly, the VA examination report and private medical statements are also material because they discuss the connection between the disability and his service, which is the reason his claim was previously denied.  Given the foregoing, the Board finds that the newly submitted evidence described above, to be both new and material.  Having submitted new and material evidence, the Veteran's claim on appeal is reopened and will be discussed on the merits below.  38 U.S.C.A. § 5108 (West Supp. 2012); 38 C.F.R. § 3.156 (2012).  

Service Connection

Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran contends that service connection is warranted for sleep apnea as it began during his active military service.  At the June 2010 DRO hearing, the Veteran testified that he first noticed problems sleeping in 1967, while in service.  He explained that even though he was unaware of the snoring, jerking, twitching, and gasping for air that his wife was aware of, he constantly noticed that he would be tired in the morning after sleeping all night.  Even after discharge from service, the Veteran admitted to having the same sleep problems.  

Review of the Veteran's service treatment records is negative for any complaints, treatment, or diagnosis of a sleep apnea.  However, upon discharge from service, the Veteran reported being excessively tired on his March 1993 report of medical history.  Post service treatment records reflect a diagnosis of obstructive sleep apnea.  

Although there is no specific evidence of in-service sleep problems and complaints, the Veteran's statements made throughout the appeal are credible, and the available evidence clearly establishes combat service.  As previously mentioned, the Veteran is the recipient of the Combat Action Ribbon.  Thus, given his active combat service, the Board concludes that the Veteran's lay statements and hearing testimony that he incurred his current sleep apnea during active service are competent evidence of in-service incurrence of the disability.  The question for consideration is whether his obstructive sleep apnea is casually related to his military service.  

In July 2010, the Veteran underwent a VA examination to determine the etiology of his sleep apnea.  After physical examination and review of the claims file, the VA examiner diagnosed the Veteran with obstructive sleep apnea, but determined that an opinion regarding the etiology could not be reached without resorting to speculation because service treatment records fail to show any sleep problems, and a positive private medical opinion of record does not provide any objective evidence that supports the opinion reached.  

In May 2010, S.T., M.D. offered an opinion regarding the Veteran's sleep apnea.  Dr. S.T. indicated that she has been treating the Veteran since 2009 for obstructive sleep apnea, and believes that he had this problem while he was on active duty.  She further added that obstructive sleep apnea was not a disability of which most medical people were well informed with until the last fifteen to twenty years.  

J.G., M.D. also provided an opinion regarding the etiology of the Veteran's obstructive sleep apnea in June 2010.  Dr. J.G. stated that he has treated the Veteran for the disability since July 2003, and the presence of his obstructive sleep apnea "significantly predate[s]" the formal diagnosis made in 2003.  

The Board finds that affording the Veteran the benefit of the doubt, service connection is warranted for sleep apnea.  The Board acknowledges that the Veteran's service treatment records do not reveal any complaints, diagnosis, or treatment for any sleep disorder.  However, as previously mentioned, as a combat Veteran, his statements concerning in-service incurrence of obstructive sleep apnea are considered competent evidence of such incurrence.  Additionally, the post-service medical evidence documents continuing complaints of and treatment for sleep apnea.  Finally, there is conflicting yet informed and competent medical evidence as to whether the Veteran's sleep apnea is caused by his military service.  However, no apparent basis exists for rejecting the opinions.  
As a state of relative equipoise has been reached in this case, the Board concludes that the Veteran's obstructive sleep apnea is etiologically related to his active service. 


ORDER

As new and material evidence sufficient to reopen a claim of service connection for sleep apnea has been presented, the Veteran's petition to reopen is granted.  

Entitlement to service connection for sleep apnea is granted.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


